Citation Nr: 0518620	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-14 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to May 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  

The record shows that the RO characterized the issue as 
service connection for anxiety disorder, not otherwise 
specified, claimed as PTSD, in the statement of the case 
issued in May 2003.  However, there is no rating action that 
addresses the issue of service connection for anxiety 
disorder; thus, this matter is not before the Board at this 
time.  

In a statement received in November 2001, the veteran 
apparently sought to reopen a claim for service connection 
for anxiety disorder.  Accordingly, this is referred to the 
RO for appropriate action.

The Board notes that extensive records have been submitted 
since the RO issued the statement of the case in May 2003.  
In April 2005, the veteran, through his attorney, waived 
initial consideration of this evidence by the RO. 

In addition, the Board notes that the veteran withdrew his 
request for a travel board hearing in; April 2005.


FINDING OF FACT

PTSD has not been demonstrated by the competent medical 
evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2001 apprised 
the veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claim.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the appellant as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  Since VCAA notice was provided to the 
appellant prior to the initial RO adjudication denying the 
claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

The service medical records are negative for complaints or 
findings pertaining to PTSD.  A report of medical history in 
April 1974 reveals that the veteran denied depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble.  On examination in April 1974, prior to the 
veteran's separation from service, a psychiatric evaluation 
was normal.  

The veteran's discharge certificate discloses that he had no 
foreign service, and that his military occupational specialty 
was clerk.  

VA outpatient treatment records dated from 1978 to 1985 have 
been associated with the claims folder.  It was reported in 
June 1978 that the veteran was having family problems and 
that he was unable to sleep at night.  A history of anxiety 
and restlessness was noted.  It was indicated that he had 
recently been hospitalized at a private facility with a 
diagnosis of depression.  The impression was anxiety neurosis 
with possible drug abuse.  It was indicated in July 1985 that 
the veteran wanted help with anxiety and nervousness.  A 
history of an adjustment disorder with anxiety and agitation 
was noted, and the veteran related that he had been treated 
on an outpatient basis from 1979 to 1983.  It was stated that 
he had been doing well at his job until he sustained an 
injury to his eye on the job the previous year.  

The veteran was hospitalized in a VA hospital from October to 
November 1985.  He claimed that he had panic anxiety that 
started with fear of his father.  A history of intermittent 
mixed drug abuse, particularly paint sniffing, for 12-14 
years, was noted.  The hospital records disclose that there 
were no signs of PTSD, but he clearly had been working 
through a major loss in his life, that is, the loss of his 
sight in one eye.  The veteran admitted to some rare kind of 
apparent anxiety attack going back to service in 1972.  The 
pertinent diagnoses were mixed substance dependence with 
psychosis, continuous; acute brain syndrome, secondary to 
paint sniffing; generalized anxiety disorder; and atypical 
personality disorder, with narcissistic and avoidant 
features.  

The veteran was examined by a private psychologist in October 
1999.  He related that he was a Vietnam veteran and that all 
but three members of his unit were killed.  Following a 
mental status evaluation, the pertinent diagnostic impression 
was PTSD, likely.  

VA outpatient treatment records dated from 1999 to 2000 have 
been associated with the claims folder.  The veteran was seen 
in a VA outpatient treatment clinic in July 1999 when he 
reported a history of treatment for PTSD.  He declined 
current PTSD group treatment.  He was observed to have 
pressured speech and to be anxious.  The pertinent diagnostic 
impression was PTSD.  In September 1999, the veteran reported 
that he had been more isolated and apprehensive for the 
previous month or two.  He asserted that this had been since 
his trip to Turkey where he was exposed to a lot of military 
personnel and arms.  

The veteran submitted a claim for service connection for PTSD 
in April 2001.  

Following a request for information from the VA, the veteran 
stated in May 2001, in response to a question asking him to 
describe the event he experienced in service, that he felt 
was the cause of his PTSD, that he was a hold over waiting 
for orders for Vietnam for one to three months and that it 
"scar[ed] the devil out of me daily."  He added that except 
for two others, all his friends from basic training were 
listed on the memorial wall.  No other incident was cited by 
the veteran as constituting a stressor in service.  

In a statement received in June 2001, a pastor related that 
he had been in contact with the veteran for more than six 
years.  He asserted that the veteran was one of the few 
Vietnam veterans he had met who genuinely had problems that 
stemmed from his time in Vietnam.  

A friend, K.D., noted in a statement received in June 2001 
that he had known the veteran for eight years, and that he 
saw how Vietnam had affected him. 

In December 2002, a VA psychiatrist certified that the 
veteran had been seen and followed up for about a year after 
he left service for severe anxiety that he believed started 
when he was held up being trained for combat and to kill as 
they waited to be sent to Vietnam.  It was stated that the 
veteran was first seen by a psychiatrist at a VA facility in 
1975.  

On VA hospitalization in May 2003, the Axis I diagnoses were 
bipolar affective disorder, manic type, without psychotic 
features, and generalized anxiety disorder by history.

In June 2003, the same VA psychiatrist provided a statement 
that he had been seeing the veteran for PTSD with chronic 
anxiety that apparently started or was exacerbated by his 
previous military experiences.  No clinical findings were 
reported.

The veteran was hospitalized by the VA in August 2003.  It 
was noted that he brought with him a paper that showed he had 
been seen by a psychiatrist in service in 1975.  A clinical 
noted during the hospitalization shows that the veteran 
reported that his problems began during training after he 
entered service and he was waiting to be deployed to Vietnam.  
The final Axis I diagnosis was bipolar II disorder, hypomanic 
state.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
whether the remaining elements required to support a 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The veteran asserts that service connection is warranted for 
PTSD.  He argues that his stressor involved waiting for 
orders to be deployed to Vietnam, and the fact that all but 
three members of his unit were killed.  Initially, the Board 
emphasizes that the veteran had no foreign service and, 
therefore, did not serve in Vietnam.  

The clinical records reflect only a few references to PTSD.  
While the veteran may indeed suffer from PTSD, as diagnosed 
in July 1999 without reference to military stressors, the 
record does not contain competent clinical evidence which 
establishes that it is at least as likely as not that the 
precipitating trauma was an event in military service, to 
include anticipating being sent to Vietnam.  Rather, the 
preponderance of the evidence does not support such a 
finding.  

In this regard, the Board acknowledges that a private 
psychologist diagnosed "PTSD, likely" in October 1999.  It 
is evident, however, that this conclusion was based on a 
presumption that the veteran had served in Vietnam.  As noted 
above, this is simply not true.  As the Board is not bound to 
accept medical conclusions which are based on a history 
supplied by the veteran, where the history is unsupported by 
the evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Board does not have to accept that portion of the 
diagnoses.  See also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board also acknowledges that a VA psychiatrist stated in 
June 2003 that he had treated the veteran for PTSD with 
chronic anxiety and that it had apparently started or was 
exacerbated by his military experiences.  This is 
insufficient to provide the necessary nexus of a current 
condition to service.  This opinion is not supported by 
clinical findings, and was not based on a review of service 
medical records or the claims folder.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there is no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis) 
(citing Reonal, 5 Vet. App. 458.  

It is noted that there are some references in the record to 
the fact that the veteran sought treatment for psychiatric 
problems in service.  The service medical records, however, 
fail to confirm this allegation.  The Board finds, 
accordingly that the preponderance of the evidence is against 
the claim for service connection for PTSD.  


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


